 

Exhibit 10.45

 

February 26, 2016

 

Sharon Driscoll

1401 1081 West 1st Ave

Vancouver, BC

V5Y 0E3

 

Dear Sharon:

 

RE:Amendment to Employment Agreement – Double Trigger Treatment of RSUs Upon
Change of Control

 

We refer to the Employment Agreement (the “Agreement”) between yourself and
Ritchie Bros. Auctioneers (Canada) Ltd. executed on May 20, 2016. This letter
will reflect the parties’ agreement that, effective as of the date hereof, the
Agreement is hereby deemed amended as follows:

 

Section 5.a. of the Agreement is hereby deleted and replaced as follows (new
language underscored):

 

“5. SIGN-ON GRANT

 

a.    In addition to the compensation set forth in section 4 above, and subject
to any applicable blackout periods pertaining to trading in common shares of the
Employer by “Insiders” (as defined under applicable securities laws and
regulations), the Executive will receive a USD $225,000 sign-on grant payable:
(i) $75,000 economic value in the form stock options, with the number of options
being calculated as of the grant date using the Black-Scholes option pricing
model; and (ii) $75,000 economic value in the form of PSUs, with the number of
PSUs being calculated by reference to the volume weighted average trading price
of the common shares of RBA Pubco as set forth in the PSU Plan: and (iii)
$75,000 economic value in the form of restricted share units (“RSUs”) granted
pursuant to RBA Pubco’s Restricted Share Unit Plan (the “RSU Plan”), with the
number of RSUs being calculated by reference to the volume weighted average
trading price of common shares of RBA Pubco as set forth in the RSU Plan. The
RSUs will vest and payout as follows: 1/3rd on the first anniversary of the
grant date , 1/3rd on the second anniversary of the grant date and 1/3rd on the
third anniversary of the grant date. The stock options and PSUs shall bear the
same terms and performance criteria, as the case may be, as the stock options
and PSUs forming part of the LTI grant described above. This Sign-on Grant shall
be granted upon the later of the Commencement Date and the lifting of the
applicable blackout period, and subject to the Employer’s normal governance
policies. Notwithstanding any provision to the contrary in the RSU Plan, any
accelerated vesting of the aforementioned RSUs upon a “Change of Control” (as
defined under the RSU Plan), shall require both a Change of Control and the
termination of employment without Cause or for Good Reason (each as defined in
this Employment Agreement).”

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.

 

/s/ Darren Watt      Darren Watt   General Counsel  

 

ACKNOWLEDGED AND AGREED this 26th day of February, 2016.

 

/s/ Sharon Driscoll      Sharon Driscoll  

 



   

 

